PER CURIAM:
The claimant, David Hill, seeks an award of $5,415.00 from the respondent, State of West Virginia, for damages arising from a criminal investigation. This claim was originally filed against the Treasurer of West Virginia; however, at the hearing of this claim on January 24, 1996, the claimant amended his claim to reflect the State of West Virginia as the respondent.
The evidence adduced at the hearing of this claim revealed that the claimant is the owner of an apartment building in Elkins, West Virginia. On March 4, 1991, one of the apartments in the claimant’s building was locked by the West Virginia State Police because it was the location of a murder. When this occurred, the claimant could no longer enter the apartment. Sometime thereafter, State Police officials returned to the apartment and cleaned a foul smelling refrigerator. At this time, the windows were opened to allow fresh air into the apartment. Unfortunately the windows were not closed, and the water pipes in the apartment froze and broke.
As a result of the incident, the claimant was deprived of rent from the apartment in the amount of $200.00 per month for twenty-three months. In addition, the claimant incurred expenses of $815.00 to repair water damage and broken pipes in the apartment.
After a careful review of the evidence presented in this claim, the Court finds that the State of West Virginia took possession of the claimant’s apartment to conduct a criminal investigation. While in possession of the claimant’s apartment employees of the respondent were negligent in their care of the apartment. Moreover, the Court also examined the amount of damages involved in this claim and finds that damages in the amount of $5,415.00 are fair and reasonable. Therefore, the Court makes an award to the claimant in the amount of $5,415.00.
Award of $5,415.00.